Citation Nr: 1444513	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-42 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected residuals of cold weather injuries of the bilateral hands.

2.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected residuals of cold weather injuries of the bilateral feet and toes.

3.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected residuals of cold weather injuries of the nose.

4.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected residuals of cold weather injuries of the ears.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran testified at a video conference hearing before the Board in July 2014.  A copy of the transcript has been associated with the claims file.

A review of the Veteran's Virtual VA paperless claims file revealed copies of VA outpatient treatment records dated October 2013 to January 2014 and a copy of the July 2014 Board hearing transcript.  VBMS contains a March 2014 cold injury residuals DBQ.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2014 Board hearing, the Veteran reported that he was seen last night in the emergency room of the Salt Lake City VA facility in regard to the cold injury to his feet.  He testified that he was in severe pain and that the examination revealed swelling and discoloration.  The Board finds that records of this emergency treatment should be obtained.  The Veteran also testified that he had not been able to work since 1998 on account of his service connected cold injury residuals.  The Board will afford the Veteran a Social and Industrial Survey.  


Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Salt Lake City VA facility pertaining to any treatment the Veteran received for residuals of cold injuries including any emergency room treatment since March 2014.  All efforts to obtain VA records should be fully documented. The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2. Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU. In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, to obtain relevant information.

3. Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, and that review should be indicated in the examination report.

The examiner should opine on the functional impairment caused singly or all together by the Veteran's service-connected disabilities (cold injuries to the hands, feet, toes, ears, and nose).  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, the claims must be readjudicated. If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



